Case 2:18-mj-02624-DUTY Document 15 Filed 10/10/18 Page 1 of 1 Page |D #:58

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

UNITED sTATEs oF AMERICA, CASE NUMBER
PLA]N'I'IFF
V- l°'$~'/VL]"Z,§L"?
. ,_ , i-Ptm€mi'€ .¢'l
W\~(W\ll l)¢W\ l\/\‘S£l‘$, wAIVERoFRIGHT_s
(0U'r oF msch cAsEs)
DEFENDANT.

 

I understand that charges are pending in the \/U“u'm District of V \ v’ ‘Y\ n \"\ -
alleging violation of "Ys U 3 5 `1\()'\ ` . 7') "l l and that I have been arrested in this district and
('I'itle and Section /Probation / Supervised Release)
taken before a United States Magistrate Judge, who has informed me of the charge(s) and my rights to:
(l) have an identity hearing to determine whether I am the person named in the charges;

(2) , arrival of process;
-Chéck one only-

'R' EXCLUD[NG PROBATION OR SUPERVISED RELEASE CASES:
(3) have a preliminary hearing (unless an indictment has been returned or an information filed) to
determine whether there is probable cause to believe an offense has been committed by me, the
hearing to' be held in this district or the district of prosecution; and l
(4) request transfer of the proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead

guilty.

L_.l PROBATION OR SUPERVISED RELEASE CASES: .
(3) have a preliminary hearing (if the violation charged allegedly occurred in this district, and I am
held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crim.P., to determine whether
there is probable cause to believe I have violated the terms of my probation/supervised release.

1 HEREBY wAIvE (GIvE UP) MY RIGHT(s) rro=

have an identity hearing
arrival of process
have a preliminary hearing
have an identity hearing, and I have been informed that I have no right to a preliminary hearing
have an identity hearing, but l request that a /pr liminary hearing be held in the prosecuting
5

district mgm/m/tv lQ// /MMM
Date: /'U f / d ' / 3 ”A/L %MM/l

Un§d states misqu Judg¢

mmmm)a:

I have translated this Waiver to the defendant in the language

Date:

 

Interpretex(if required)

 

M-14(09/09Case 3:18-Cr-00025-WJUE|RI‘BH§MWWFH§F§)lO/lB/l$ Page 1 of 1 Pageid#: 235

